Case 0:18-cr-60310-BB Document 13 Entered on FLSD Docket 12/14/2018 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-60310-CR-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 vs.

 ANTHONY SPENCER,
       Defendant(s).
 ______________________________/

                                              ORDER

        THIS CAUSE is before the Court on the Defendant’s Unopposed Motion to Continue

 Trial, ECF Nos. [12]. Being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED. The interests of justice

 served by a continuance outweigh any interest of the public or the Defendants in a speedy trial.

 As a result, the period of delay resulting from this continuance C i.e., from the date the Motion was

 filed, December 14, 2018, to including the date trial commences C is excludable time under the

 Speedy Trial Act. See 18 U.S.C. ' 3161.

        THE ABOVE CAUSE is hereby set for Criminal Jury Trial at the Wilkie D. Ferguson

 Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami, Florida, during the two-week

 period commencing at 9:00 a.m. on Tuesday, February 19, 2019, or as soon thereafter as the

 case may be called. A Calendar Call will be held at 1:30 p.m. on Tuesday, February 12, 2018

 at the Wilkie D. Ferguson Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami,

 Florida. The deadline for the tendering of any guilty pleas is set for February 15, 2019. See,

 e.g., United States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis,

 547 F.2d 863, 868 (5th Cir. 1977)). The deadline for all Pre-Trial Motions, including Motions to

 Suppress and Motions in Limine shall be filed with the Court prior to Calendar Call.
Case 0:18-cr-60310-BB Document 13 Entered on FLSD Docket 12/14/2018 Page 2 of 2


                                                 CASE NO. 18-60310-CR-BLOOM

       DONE AND ORDERED in Miami, Florida, this 14th day of December, 2018.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 cc:   counsel of record
